DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 9, 2022 has been entered.

Response to Amendment
	This action is in response to Applicant’s amendment filed on September 9, 2022. Claims 1-20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 1-20, as discussed in the Final Rejection dated 05/12/2022, neither Swan (US 2009/0327163 A1) nor Dumant (US 2016/0371395 A1) nor Kulkarni (US 20200097560 A1) nor McCroskey (US 10,810,656 B1) nor Yang (US 2015/0142607 A1), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 1, 11, and 16, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant argues (bottom of page 9) that the claims do not recite “certain methods of organizing human activity”, because the claimed invention is rooted in computer technology. Specifically, applicant argues (emphasis added) that “the claimed invention is rooted in computer technology based on ‘generating a user interface for displaying one or more sets of vehicles, including hundreds of thousands of records for different vehicles, and receiving input from each of a plurality of users corresponding to user interactions of each of the plurality of users indicating interest in specific ones of the displayed vehicles; [and] tracking, via the received input, the user interactions of each of the plurality of users with the automotive data processing system.’” Examiner disagrees with this analysis. The emphasized portions of the cite above are part of the abstract idea of tuning a set of weights for ranking automotive data. See the updated 101 rejection below for further details, including support from the Specification that the pending claims recite certain methods of organizing human activity. The un-emphasized portions of the cite above are the additional elements, namely generating a user interface and a data processing system. The additional elements are recited at a high-level of generality (i.e., a generic computer system), such that they do not integrate the abstract idea into a practical application under Step 2A Prong 2, nor amount to significantly more than the abstract idea under Step 2B. Examiner further notes that Applicant has not presented any arguments regarding the claims reciting “Mental Processes” (Examiner identified the claims as reciting “Mental Processes” in the previous 05/12/2022 Final Rejection). Therefore, this argument is not persuasive. 
As part of the argument above, Applicant emphasizes the limitations “including hundreds of thousands of records for different vehicles” (from claim 1) and “including millions of records for different vehicles” (from claim 11). Examiner notes that under Step 2A Prong 1, the number of records does not affect the analysis of whether the claims recite an abstract idea, given the pending claims. That is, “but for” the generic computer system, the claim limitations could be performed in the human mind. Regarding Step 2A Prong 2, processing hundreds of thousands or millions of records does not integrate the abstract idea into a practical application. Processing large volumes of records quickly is a generic computer function. The analysis under Step 2B is similar to that described regarding Step 2A Prong 2. In summary, processing large volumes of records in the context of the pending claims, does not overcome the 101 rejection. Therefore, this argument is not persuasive. 
Applicant further argues (bottom of page 10) that “the novelty and nonobviousness of the claimed invention in view of the prior art shows that the claimed patent eligible invention also amounts to ‘significantly more’ (e.g., an improvement over ‘well-understood, routine, conventional activity’) based on not being disclosed or suggested by the prior art in its relevant field”. Examiner disagrees with this analysis. The 101 subject matter eligibility considerations are separate from the novelty and nonobviousness considerations, and the lack of an art rejection is not definitive regarding 101. Examiner knows of no court cases nor USPTO guidelines that suggest that novelty or nonobviousness should be considered as evidence regarding subject matter eligibility. Therefore, this argument is not persuasive. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-10 are directed to a method, which is a process. Therefore, claims 1-10 are directed to one of the four statutory categories of invention. Claims 11-15 are directed to a system, which is a machine. Therefore, claims 11-15 are directed to one of the four statutory categories of invention. Claims 16-20 are directed to a computer program product, which is a manufacture. Therefore, claims 16-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites a method for tuning a set of weights for a ranking engine in an automotive data processing system, the method comprising: 
generating a user interface for displaying one or more sets of vehicles, including hundreds of thousands of records for different vehicles, and receiving input from each of a plurality of users corresponding to user interactions of each of the plurality of users indicating interest in specific ones of the displayed vehicles; 
tracking, via the received input, the user interactions of each of the plurality of users with the automotive data processing system; 
identifying, for each of the plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions; 
for each of a plurality of weight sets, wherein each weight set includes a weight corresponding to each of a plurality of ranking factors, 
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions using the weight set, 
generating, for each list of vehicles, a corresponding ranking score, 
generating an aggregate performance score based on the ranking scores for the lists of vehicles, and 
storing the aggregate performance score with an indication of the corresponding weight set; 
comparing the aggregate performance scores corresponding to the plurality of weight sets; 
identifying a weight set that has a best corresponding performance; and 
implementing the identified weight set as a working weight set for the ranking engine.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of tuning a set of weights for ranking automotive data. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by: 

Specification para [0002] lines 1-4 (emphasis added) which state: 
The present disclosure relates generally to the field of data processing systems and methods and more particularly to data processing systems and methods for managing interactions between networked computer systems using a rules/machine learning model-based structure that uses a ranking engine to facilitate item transactions; 

Specification para [0021] lines 1-5 (emphasis added) which state: 
The present disclosure relates in general to a comprehensive rules/model-based data processing system for automating and facilitating a purchase process, including inventory selection, financing qualification and document generation. In an exemplary embodiment, the system facilitates selection of a vehicle by providing ranked vehicle information to a consumer through an interface on a mobile device; and 

Specification para [0032] lines 1-3 (emphasis added) which state: 
Tuning module 154 enables the periodic adjustment of the weights used by ranking module 152 in order to tune the operation of the ranking module to improve its performance in predicting which vehicles the consumer is most likely to purchase. 

The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving input from users, tracking user interactions, identifying a list of vehicles of interest to the user), evaluation (e.g., ranking vehicles using a weight set, generating a ranking score, generating an aggregate performance score, comparing aggregate performance scores corresponding to weight sets, and identifying a weight set with the best performance), judgment, opinion. 
Dependent claims 2-10 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-10 recite the additional elements (de-emphasized limitations above) of a data processing system, and generating a user interface. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-10 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 11:
The claim recites an automotive data processing system comprising: one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to perform: 
generating a user interface for displaying one or more sets of vehicles, including hundreds of thousands of records for different vehicles, and receiving input from each of a plurality of users corresponding to user interactions of each of the plurality of users indicating interest in specific ones of the displayed vehicles; 
tracking, via the received input, the user interactions of each of the plurality of users with the automotive data processing system; 
identifying, for each of the plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions; 
for each of a plurality of weight sets, wherein each weight set includes a weight corresponding to each of a plurality of ranking factors, 
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions using the weight set, 
generating, for each list of vehicles, a corresponding ranking score, 
generating an aggregate performance score based on the ranking scores for the lists of vehicles, and 
storing the aggregate performance score with an indication of the corresponding weight set; 
comparing the aggregate performance scores corresponding to the plurality of weight sets; 
identifying a weight set that has a best corresponding performance; and 
implementing the identified weight set as a working weight set for the ranking engine.

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 11 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 11 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 12-15 recite the same abstract ideas identified in claim 11. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 11-15 recite the additional elements (de-emphasized limitations above) of a data processing system comprising: one or more processors communicatively coupled to one or more data storage devices, the one or more processors coupled to a non-transitory computer-readable medium that stores instructions which are executable by the processor to cause the processor to perform; and generating a user interface. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 12-15 are not integrated into a practical application based on the same analysis as for claim 11 above.

Claim 16:
The claim recites a computer program product for generating vehicle encodings, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform: 
generating a user interface for displaying one or more sets of vehicles, including millions of records for different vehicles, and receiving input from each of a plurality of users corresponding to user interactions of each of the plurality of users indicating interest in specific ones of the displayed vehicles; 
tracking, via the received input, the user interactions of each of the plurality of users with an automotive data processing system; 
identifying, for each of the plurality of users, a corresponding list of vehicles in which the user has indicated interest through the user interactions; 
for each of a plurality of weight sets, wherein each weight set includes a weight corresponding to each of a plurality of ranking factors, 
ranking, for each of the plurality of users, the vehicles in the corresponding list of vehicles in which the user has indicated interest through the user interactions using the weight set, 
generating, for each list of vehicles, a corresponding ranking score, 
generating an aggregate performance score based on the ranking scores for the lists of vehicles, and 
storing the aggregate performance score with an indication of the corresponding weight set; 
comparing the aggregate performance scores corresponding to the plurality of weight sets; identifying a weight set that has a best corresponding performance; and 
implementing the identified weight set as a working weight set for the ranking engine.

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 16 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 16 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 17-20 recite the same abstract ideas identified in claim 16. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 16-20 recite the additional elements (de-emphasized limitations above) of a computer program product, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to perform; generating a user interface; and a data processing system. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 17-20 are not integrated into a practical application based on the same analysis as for claim 16 above.























Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving input from users corresponding to user interactions) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., storing an aggregate performance score with an indication of a corresponding weight set) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 16 is a computer program product comprising a computer-readable storage medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-10, 12-15, and 17-20 are dependencies of claims 1, 11, and 16. The dependent claims do not add “significantly more” to the abstract idea, as they recite somewhat more narrow abstract ideas, but do not recite any further additional elements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Batra (US 10,438,266 B1) teaches ranking features or product differences for a specific user, using information from the user profile to adjust feature rankings based on an estimated feature importance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684